DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1,2,6 are rejected under 35 U.S.C. 103 as being unpatentable over Acquaviva et al. USP 6,578,844 in view of Yamane et al. USP 9,776,819.
	Acquaviva discloses, regarding claim 1, a sheet conveying device comprising:
a sheet detection unit (78,80,82) disposed in a sheet conveying path, so as to detect skew of a conveyed sheet with respect to a sheet conveying direction; and
a position adjusting mechanism disposed in the sheet conveying path, and configured to perform skew correction to correct the skew of the sheet, wherein the position adjusting mechanism includes an adjusting roller pair (60,62; 56,58) configured to nip and convey the sheet, 
the sheet conveying path includes a first conveying roller pair disposed on an upstream side of the position adjusting mechanism in the sheet conveying direction (see unlabeled conveying roller pairs generally labeled “48” in fig.2), and a curved part disposed between the adjusting roller pair and the first conveying roller pair, the curved part curving in an S shape in a front and back side direction of the sheet (see fig.2).
Regarding claim 2, wherein the sheet conveying path includes a second conveying roller pair disposed at an inflection part of the curved part (see unlabeled roller pair between elements “48” and “50” in the curved part shown in fig.2).
Regarding claim 6, an image forming apparatus comprising:
an image forming unit (14) configured to form an image;
a transfer unit (32) configured to transfer the image onto a sheet; and 
the sheet conveying device according to claim 1 (fig.2).
	Acquaviva does not expressly disclose the remaining limitations of the claims.
	Yamane teaches [regarding claim 1] the use of 
a sheet detection unit (78,80,82) disposed in a sheet conveying path, so as to detect skew of a conveyed sheet with respect to a sheet conveying direction (via sensors 35, see at least C22/L20-25), and to detect a positional displacement amount of the sheet in a sheet width direction perpendicular to the sheet conveying direction (via sensor 36, see at least C25/L3-18), 
a position adjusting mechanism (31) disposed in the sheet conveying path on a downstream side of the sheet detection unit in the sheet conveying direction, and to perform positional displacement correction to correct the positional displacement of the sheet on the basis of a detection result of the sheet detection unit, while conveying the sheet, and the position adjusting mechanism further includes a skew correction motor (107,62) configured to tilt rotation shafts of the adjusting roller pair with respect to the sheet conveying direction, and a positional displacement correction motor (108,63) configured to move the adjusting roller pair in the sheet width direction (fig.4), and 
the adjusting roller pair (31) nips and conveys the sheet together with the first conveying roller pair (44) (see at least fig.36), and 
[regarding claim 2] a contact-separation mechanism configured to bring two conveying rollers (44) constituting the second conveying roller pair into contact with or separate from each other, and wherein
when conveying the sheet without performing the skew correction or the positional displacement correction of the sheet with the position adjusting mechanism, the contact-separation mechanism brings the two conveying rollers into contact with each other (see at least fig.27A-D,28C-F, C32/L7-24), and
when performing the skew correction or the positional displacement correction of the sheet with the position adjusting mechanism, the contact-separation mechanism separates the two conveying rollers from each other (see at least fig.27E-28B, C31/L4-38).

[regarding claim 6] the sheet conveying device is configured to convey the sheet to the transfer unit (7) (see at least fig.2).
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the sheet detection unit disposed in a sheet conveying path, so as to detect skew of a conveyed sheet with respect to a sheet conveying direction, and to detect a positional displacement amount of the sheet in a sheet width direction perpendicular to the sheet conveying direction, a position adjusting mechanism disposed in the sheet conveying path on a downstream side of the sheet detection unit in the sheet conveying direction, and to perform positional displacement correction to correct the positional displacement of the sheet on the basis of a detection result of the sheet detection unit, while conveying the sheet, and the position adjusting mechanism further includes a skew correction motor configured to tilt rotation shafts of the adjusting roller pair with respect to the sheet conveying direction, and a positional displacement correction motor configured to move the adjusting roller pair in the sheet width direction, and the adjusting roller pair nips and conveys the sheet together with the first conveying roller pair, a contact-separation mechanism configured to bring two conveying rollers constituting the second conveying roller pair into contact with or separate from each other, and wherein when conveying the sheet without performing the skew correction or the positional displacement correction of the sheet with the position adjusting mechanism, the contact-separation mechanism brings the two conveying rollers into contact with each other, and when performing the skew correction or the positional displacement correction of the sheet with the position adjusting mechanism, the contact-separation mechanism separates the two conveying rollers from each other, and the sheet conveying device is configured to convey the sheet to the transfer unit, as taught by Yamane, in the device of Acquaviva, for the purpose of correcting all positional errors of conveyed sheets so as to effect proper sheet processing.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Acquaviva et al. USP 6,578,844 in view of Yamane et al. USP 9,776,819 further in view of Hashimoto USP 7,422,209.
	Acquaviva discloses substantially all the limitations of the claims (see ¶4), but does not expressly disclose the limitations of claim 3.
	Hashimoto teaches the contact-separation mechanism including a biasing member configured to bias one of the two conveying rollers (2a,2b) in a direction in which the one conveying roller closes to the other conveying roller (C7/L55-49), and a cam member (323) configured to rotate against biasing force of the biasing member so as to separate the one conveying roller from the other conveying roller, and 
the contact-separation mechanism allows the one conveying roller (2b) of the two conveying rollers to move in the front and back side direction of the sheet (see at least fig.3).
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the contact-separation mechanism with a biasing member configured to bias one of the two conveying rollers in a direction in which the one conveying roller closes to the other conveying roller, and a cam member configured to rotate against biasing force of the biasing member so as to separate the one conveying roller from the other conveying roller, and the contact-separation mechanism allows the one conveying roller of the two conveying rollers to move in the front and back side direction of the sheet, as taught by Hashimoto, in the device of Acquaviva, for the purpose of correcting skew of the sheet without allowing the tugging of the sheet to occur and therefore prevent sheet damage (C3/L1-2).

Allowable Subject Matter
6.	Claims 4,5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mandel et al. (USP 8,328,188) discloses a sheet conveying device comprising a position adjusting mechanism including an adjusting roller pair (250,252), a skew correction motor (216) configured to tilt rotation shafts (248,254) of the adjusting roller pair with respect to the sheet conveying direction, and a positional displacement correction motor (228) configured to move the adjusting roller pair in the sheet width direction.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        12/19/2022